Name: 2012/360/EU, Euratom: Definitive adoption of amending budget NoÃ 1 of the European Union for the financial year 2012
 Type: Decision
 Subject Matter: electrical and nuclear industries;  EU finance;  budget
 Date Published: 2012-07-13

 13.7.2012 EN Official Journal of the European Union L 184/1 DEFINITIVE ADOPTION of amending budget No 1 of the European Union for the financial year 2012 (2012/360/EU, Euratom) THE PRESIDENT OF THE EUROPEAN PARLIAMENT, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 314(4)(a) and 314(9) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (1), Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (2), Having regard to the general budget of the European Union for the financial year 2012, as definitively adopted on 1 December 2011 (3), Having regard to draft amending budget No 1 to the general budget 2012, which the Commission drew up on 27 January 2012, Having regard to the position on draft amending budget No 1/2012, which the Council adopted on 26 March 2012, Having regard to Rules 75b and 75e of the European Parliament's Rules of Procedure, Having regard to the Parliament's approval of the position of the Council on 20 April 2012, DECLARES: Sole Article The procedure under Article 314 of the Treaty on the Functioning of the European Union is complete and amending budget No 1 of the European Union for the financial year 2012 has been definitively adopted. Done at Strasbourg, 20 April 2012. The President M. SCHULZ (1) OJ L 248, 16.9.2002, p. 1. (2) OJ C 139, 14.6.2006, p. 1. (3) OJ L 56, 29.2.2012 DEFINITIVE ADOPTION OF AMENDING BUDGET No 1 OF THE EUROPEAN UNION FOR THE FINANCIAL YEAR 2012 CONTENTS STATEMENT OF REVENUE AND EXPENDITURE BY SECTION Section III: Commission  Expenditure  Title 08: Research  Title 10: Direct research SECTION III COMMISSION EXPENDITURE Title Heading Budget 2012 Amending budget No. 1/2012 New amount Commitments Payments Commitments Payments Commitments Payments 01 ECONOMIC AND FINANCIAL AFFAIRS 610 876 707 510 674 444 610 876 707 510 674 444 40 01 40 329 267 329 267 329 267 329 267 611 205 974 511 003 711 611 205 974 511 003 711 02 ENTERPRISE 1 148 387 855 1 078 900 247 1 148 387 855 1 078 900 247 40 01 40 52 383 52 383 52 383 52 383 1 148 440 238 1 078 952 630 1 148 440 238 1 078 952 630 03 COMPETITION 91 734 206 91 734 206 91 734 206 91 734 206 40 01 40 14 967 14 967 14 967 14 967 91 749 173 91 749 173 91 749 173 91 749 173 04 EMPLOYMENT AND SOCIAL AFFAIRS 11 581 076 153 9 074 731 712 11 581 076 153 9 074 731 712 40 01 40 16 966 16 966 16 966 16 966 11 581 093 119 9 074 748 678 11 581 093 119 9 074 748 678 05 AGRICULTURE AND RURAL DEVELOPMENT 58 586 881 323 55 879 670 842 58 586 881 323 55 879 670 842 40 01 40 498 392 498 392 498 392 498 392 58 587 379 715 55 880 169 234 58 587 379 715 55 880 169 234 06 MOBILITY AND TRANSPORT 1 664 247 628 1 079 420 609 1 664 247 628 1 079 420 609 40 01 40 59 867 59 867 59 867 59 867 1 664 307 495 1 079 480 476 1 664 307 495 1 079 480 476 07 ENVIRONMENT AND CLIMATE ACTION 488 335 603 388 770 703 488 335 603 388 770 703 40 01 40, 40 02 41 4 273 840 4 273 840 4 273 840 4 273 840 492 609 443 393 044 543 492 609 443 393 044 543 08 RESEARCH 5 930 024 910 4 217 590 729 650 000 000 6 580 024 910 4 217 590 729 40 01 40 4 490 4 490 4 490 4 490 5 930 029 400 4 217 595 219 6 580 029 400 4 217 595 219 09 INFORMATION SOCIETY AND MEDIA 1 677 451 177 1 356 450 156 1 677 451 177 1 356 450 156 40 01 40, 40 02 41 416 680 416 680 416 680 416 680 1 677 867 857 1 356 866 836 1 677 867 857 1 356 866 836 10 DIRECT RESEARCH 410 893 864 404 081 551 410 893 864 404 081 551 11 MARITIME AFFAIRS AND FISHERIES 913 873 159 685 624 620 913 873 159 685 624 620 40 01 40, 40 02 41 119 219 779 120 819 779 119 219 779 120 819 779 1 033 092 938 806 444 399 1 033 092 938 806 444 399 12 INTERNAL MARKET 101 005 521 97 680 011 101 005 521 97 680 011 40 01 40 97 284 97 284 97 284 97 284 101 102 805 97 777 295 101 102 805 97 777 295 13 REGIONAL POLICY 42 045 447 275 35 538 190 839 42 045 447 275 35 538 190 839 40 01 40 16 463 16 463 16 463 16 463 42 045 463 738 35 538 207 302 42 045 463 738 35 538 207 302 14 TAXATION AND CUSTOMS UNION 142 810 235 110 215 126 142 810 235 110 215 126 40 01 40 151 912 151 912 151 912 151 912 142 962 147 110 367 038 142 962 147 110 367 038 15 EDUCATION AND CULTURE 2 696 893 431 2 112 018 336 2 696 893 431 2 112 018 336 40 01 40 29 933 29 933 29 933 29 933 2 696 923 364 2 112 048 269 2 696 923 364 2 112 048 269 16 COMMUNICATION 254 388 869 245 003 869 254 388 869 245 003 869 40 01 40, 40 02 41 7 805 987 7 905 987 7 805 987 7 905 987 262 194 856 252 909 856 262 194 856 252 909 856 17 HEALTH AND CONSUMER PROTECTION 686 380 880 591 324 297 686 380 880 591 324 297 40 01 40 280 045 280 045 280 045 280 045 686 660 925 591 604 342 686 660 925 591 604 342 18 HOME AFFAIRS 1 249 268 924 740 261 722 1 249 268 924 740 261 722 40 01 40, 40 02 41 14 779 662 15 699 634 14 779 662 15 699 634 1 264 048 586 755 961 356 1 264 048 586 755 961 356 19 EXTERNAL RELATIONS 4 817 156 439 3 276 409 777 4 817 156 439 3 276 409 777 40 01 40 16 345 16 345 16 345 16 345 4 817 172 784 3 276 426 122 4 817 172 784 3 276 426 122 20 TRADE 104 305 507 101 676 083 104 305 507 101 676 083 40 01 40 37 417 37 417 37 417 37 417 104 342 924 101 713 500 104 342 924 101 713 500 21 DEVELOPMENT AND RELATIONS WITH AFRICAN, CARIBBEAN AND PACIFIC (ACP) STATES 1 497 912 576 1 309 859 220 1 497 912 576 1 309 859 220 40 01 40, 40 02 41 29 933 29 933 29 933 29 933 1 497 942 509 1 309 889 153 1 497 942 509 1 309 889 153 22 ENLARGEMENT 1 087 530 479 921 317 913 1 087 530 479 921 317 913 40 01 40 8 082 8 082 8 082 8 082 1 087 538 561 921 325 995 1 087 538 561 921 325 995 23 HUMANITARIAN AID 899 720 579 842 147 753 899 720 579 842 147 753 40 01 40 13 470 13 470 13 470 13 470 899 734 049 842 161 223 899 734 049 842 161 223 24 FIGHT AGAINST FRAUD 78 842 000 74 068 792 78 842 000 74 068 792 25 COMMISSION'S POLICY COORDINATION AND LEGAL ADVICE 194 061 667 193 061 667 194 061 667 193 061 667 26 COMMISSION'S ADMINISTRATION 1 015 969 713 999 321 141 1 015 969 713 999 321 141 40 01 40 1 502 275 1 502 275 1 502 275 1 502 275 1 017 471 988 1 000 823 416 1 017 471 988 1 000 823 416 27 BUDGET 68 585 186 68 585 186 68 585 186 68 585 186 40 01 40 100 293 100 293 100 293 100 293 68 685 479 68 685 479 68 685 479 68 685 479 28 AUDIT 11 809 925 11 809 925 11 809 925 11 809 925 29 STATISTICS 134 296 280 121 927 987 134 296 280 121 927 987 40 01 40 29 933 29 933 29 933 29 933 134 326 213 121 957 920 134 326 213 121 957 920 30 PENSIONS AND RELATED EXPENDITURE 1 334 531 857 1 334 531 857 1 334 531 857 1 334 531 857 31 LANGUAGE SERVICES 399 036 112 399 036 112 399 036 112 399 036 112 32 ENERGY 718 266 162 1 338 527 629 718 266 162 1 338 527 629 40 01 40 23 947 23 947 23 947 23 947 718 290 109 1 338 551 576 718 290 109 1 338 551 576 33 JUSTICE 217 680 614 187 145 069 217 680 614 187 145 069 40 01 40 6 413 6 413 6 413 6 413 217 687 027 187 151 482 217 687 027 187 151 482 40 RESERVES 908 753 025 242 435 997 908 753 025 242 435 997 Total 143 618 619 816 125 471 770 130 650 000 000 144 268 619 816 125 471 770 130 40 01 40, 40 02 41 149 816 025 152 435 997 149 816 025 152 435 997 Total including reserves 143 768 435 841 125 624 206 127 144 418 435 841 125 624 206 127 TITLE 08 RESEARCH Title Chapter Heading FF Budget 2012 Amending budget No. 1/2012 New amount Commitments Payments Commitments Payments Commitments Payments 08 01 ADMINISTRATIVE EXPENDITURE OF THE RESEARCH POLICY AREA 341 258 900 341 258 900 341 258 900 341 258 900 40 01 40 4 490 4 490 4 490 4 490 341 263 390 341 263 390 341 263 390 341 263 390 08 02 COOPERATION  HEALTH 1 939 533 855 493 934 702 939 533 855 493 934 702 08 03 COOPERATION  FOOD, AGRICULTURE AND FISHERIES, AND BIOTECHNOLOGY 1 312 784 295 181 450 215 312 784 295 181 450 215 08 04 COOPERATION  NANOSCIENCES, NANOTECHNOLOGIES, MATERIALS AND NEW PRODUCTION TECHNOLOGIES 1 510 906 344 368 666 918 510 906 344 368 666 918 08 05 COOPERATION  ENERGY 1 189 932 521 144 811 788 189 932 521 144 811 788 08 06 COOPERATION  ENVIRONMENT (INCLUDING CLIMATE CHANGE) 1 285 273 359 214 026 879 285 273 359 214 026 879 08 07 COOPERATION  TRANSPORT (INCLUDING AERONAUTICS) 1 483 484 270 430 934 281 483 484 270 430 934 281 08 08 COOPERATION  SOCIOECONOMIC SCIENCES AND THE HUMANITIES 1 92 395 240 54 274 481 92 395 240 54 274 481 08 09 COOPERATION  RISK-SHARING FINANCE FACILITY (RSFF) 1 198 004 478 181 450 215 198 004 478 181 450 215 08 10 Ideas 1 1 564 948 330 818 082 810 1 564 948 330 818 082 810 08 12 CAPACITIES  RESEARCH INFRASTRUCTURES 1 50 228 387 126 769 285 50 228 387 126 769 285 08 13 CAPACITIES  RESEARCH FOR THE BENEFIT OF SMALL AND MEDIUM-SIZED ENTERPRISES (SMES) 1 251 176 486 182 498 997 251 176 486 182 498 997 08 14 CAPACITIES  REGIONS OF KNOWLEDGE 1 20 078 078 18 299 254 20 078 078 18 299 254 08 15 CAPACITIES  RESEARCH POTENTIAL 1 66 609 035 56 521 742 66 609 035 56 521 742 08 16 CAPACITIES  SCIENCE IN SOCIETY 1 44 828 259 27 650 291 44 828 259 27 650 291 08 17 CAPACITIES  INTERNATIONAL COOPERATION ACTIVITIES 1 32 102 471 31 917 093 32 102 471 31 917 093 08 18 CAPACITIES  RISK-SHARING FINANCE FACILITY (RSFF) 1 p.m. p.m. p.m. p.m. 08 19 CAPACITIES  SUPPORT FOR COHERENT DEVELOPMENT OF RESEARCH POLICIES 1 13 101 602 9 434 504 13 101 602 9 434 504 08 20 EURATOM  FUSION ENERGY 1 479 274 000 371 849 555 650 000 000 1 129 274 000 371 849 555 08 21 EURATOM  NUCLEAR FISSION AND RADIATION PROTECTION 1 54 105 000 49 898 809 54 105 000 49 898 809 08 22 COMPLETION OF PREVIOUS FRAMEWORK PROGRAMMES AND OTHER ACTIVITIES 1 p.m. 113 860 010 p.m. 113 860 010 08 23 RESEARCH PROGRAMME OF THE RESEARCH FUND FOR COAL AND STEEL 1 p.m. p.m. p.m. p.m. Title 08  Total 5 930 024 910 4 217 590 729 650 000 000 6 580 024 910 4 217 590 729 40 01 40 4 490 4 490 4 490 4 490 Total including reserves 5 930 029 400 4 217 595 219 6 580 029 400 4 217 595 219 Remarks These remarks apply to all the budget headings in this title (with the exception of Chapter 08 22). These appropriations will be used in accordance with Regulation (EC) No 1906/2006 of the European Parliament and of the Council of 18 December 2006 laying down the rules for the participation of undertakings, research centres and universities in actions under the Seventh Framework Programme and for the dissemination of research results (2007-2013) (OJ L 391, 30.12.2006, p. 1) and Council Regulation (Euratom) No 1908/2006 of 19 December 2006 laying down the rules for the participation of undertakings, research centres and universities in action under the seventh framework programme of the European Atomic Energy Community and for the dissemination of research results (2007 to 2011) (OJ L 400, 30.12.2006, p. 1). For all appropriations under this title the same definition of small and medium-sized enterprises (SMEs) as is used for the horizontal SME-specific programmes within the same framework programme shall apply. That definition reads as follows: An eligible SME is a legal entity that complies with the SME definition set out in Commission Recommendation 2003/361/EC and is not a research centre, research institute, contract research organisation or consultancy firm. All research activities conducted pursuant to the Seventh Framework Programme will be carried out in compliance with fundamental ethical principles (in accordance with Article 6(1) of Decision No 1982/2006/EC of the European Parliament and of the Council of 18 December 2006 concerning the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007-2013) (OJ L 412, 30.12.2006, p. 1)), including animal welfare requirements. This will include, in particular, the principles laid down in Article 6 of the Treaty on European Union and in the Charter of Fundamental Rights of the European Union. Particular account will be taken of the need to step up efforts to enhance the participation and role of women in science and research. Also entered against these articles and items are the costs of high-level scientific and technological meetings, conferences, workshops and seminars of European interest organised by the Commission, the funding of high-level scientific and technological analyses and evaluations carried out on behalf of the Union to investigate new areas of research suitable for Union action, inter alia, in the context of the European Research Area, and measures to monitor and disseminate the results of the programmes, including measures under previous framework programmes. These appropriations also cover administrative expenditure, including expenditure on staff, whether covered by the Staff Regulations or not, information, publications, administrative and technical operation, and certain other expenditure Items relating to internal infrastructure linked with the achievement of the objective of the measure of which they form an integral part, including the action and initiatives necessary for preparation and monitoring of the Union's strategy on research, technological development and demonstration (RTD). Revenue resulting from cooperation agreements between the European Atomic Energy Community and Switzerland or the multilateral European Fusion Development Agreement (EFDA) will be entered in Items 6 0 1 1 and 6 0 1 2 of the statement of revenue and may give rise to the provision of additional appropriations in accordance with Article 18 of the Financial Regulation. The possibility of third countries or institutes from third countries taking part in European Cooperation in the field of Scientific and Technical Research is envisaged for some of these projects. Any financial contribution will be entered in Items 6 0 1 3 and 6 0 1 5 of the statement of revenue and may give rise to the provision of additional appropriations in accordance with Article 18 of the Financial Regulation. Revenue from States taking part in the European Cooperation in the field of Scientific and Technical Research will be entered in Item 6 0 1 6 of the of the statement of revenue and may give rise to the provision of additional appropriations in accordance with Article 18 of the Financial Regulation. Any revenue from the contributions from candidate countries and, if applicable, the western Balkan potential candidate countries for participating in Union programmes entered in Item 6 0 3 1 of the statement of revenue may give rise to the provision of additional appropriations in accordance with Article 18(1)(d) of the Financial Regulation. Any revenue from the contribution by outside bodies to Union activities will be entered in Item 6 0 3 3 of the statement of revenue and may give rise to the provision of additional appropriations being made available in accordance with Article 18 of the Financial Regulation. Additional appropriations will be made available under Article 08 22 04. In order to be able to meet the goal of 15 % SME participation in the projects financed by these appropriations, as laid down in Decision No 1982/2006/EC, more specific action is needed. Qualifying projects under the SME specific programmes should be made eligible for funding under the thematic programme when they fulfil the necessary (thematic) requirements. CHAPTER 08 20  EURATOM  FUSION ENERGY Title Chapter Article Item Heading FF Budget 2012 Amending budget No. 1/2012 New amount Commitments Payments Commitments Payments Commitments Payments 08 20 EURATOM  FUSION ENERGY 08 20 01 Euratom  Fusion energy 1.1 61 374 000 59 610 025 61 374 000 59 610 025 08 20 02 Euratom  European Joint Undertaking for ITER  Fusion for Energy (F4E) 1.1 417 900 000 312 239 530 650 000 000 1 067 900 000 312 239 530 Chapter 08 20  Total 479 274 000 371 849 555 650 000 000 1 129 274 000 371 849 555 08 20 01Euratom  Fusion energy Budget 2012 Amending budget No. 1/2012 New amount Commitments Payments Commitments Payments Commitments Payments 61 374 000 59 610 025 61 374 000 59 610 025 Remarks Fusion offers the prospect of an almost limitless supply of clean energy, with ITER being the crucial next step in the progress towards this ultimate goal. The realisation of the ITER project therefore lies at the heart of the present Union strategy. It must be accompanied by a strong and focused European research and development programme to prepare for the exploitation of ITER and to develop the technologies and knowledge base that will be needed during ITER operation and beyond. Legal basis Council Decision 2006/970/Euratom of 18 December 2006 concerning the Seventh Framework Programme of the European Atomic Energy Community (Euratom) for nuclear research and training activities (2007 to 2011) (OJ L 400, 30.12.2006, p. 60). Council Regulation (Euratom) No 1908/2006 of 19 December 2006 laying down the rules for the participation of undertakings, research centres and universities in action under the seventh framework programme of the European Atomic Energy Community and for the dissemination of research results (2007 to 2011) (OJ L 400, 30.12.2006, p. 1). Council Decision 2006/976/Euratom of 19 December 2006 concerning the specific programme implementing the Seventh Framework Programme of the European Atomic Energy Community (Euratom) for nuclear research and training activities (2007 to 2011) (OJ L 400, 30.12.2006, p. 404). Council Decision 2012/93/Euratom of 19 December 2011 concerning the Framework Programme of the European Atomic Energy Community for nuclear research and training activities (2012-2013) (OJ L 47, 18.2.2012, p. 25). Council Regulation (Euratom) No 139/2012 of 19 December 2011 laying down the rules for the participation of undertakings, research centres and universities in indirect actions under the Framework Programme of the European Atomic Energy Community and for the dissemination of research results (2012-2013) (OJ L 47, 18.2.2012, p. 1). Council Decision 2012/94/Euratom of 19 December 2011 concerning the specific programme, to be carried out by means of indirect actions, implementing the Framework Programme of the European Atomic Energy Community for nuclear research and training activities (2012-2013) (OJ L 47, 18.2.2012, p. 33). 08 20 02Euratom  European Joint Undertaking for ITER  Fusion for Energy (F4E) Budget 2012 Amending budget No. 1/2012 New amount Commitments Payments Commitments Payments Commitments Payments 417 900 000 312 239 530 650 000 000 1 067 900 000 312 239 530 Remarks Fusion offers the prospect of an almost limitless supply of clean energy, with ITER being the crucial next step in the progress towards this ultimate goal. To this end, the European Organisation for ITER and the Development of Fusion Energy, in the form of a Joint Undertaking was established. This European Joint Undertaking for ITER and the Development of Fusion Energy (Fusion for Energy) has the following tasks: (a) to provide the contribution of Euratom to the ITER International Fusion Energy Organization; (b) to provide the contribution of Euratom to broader approach activities with Japan for the rapid realisation of fusion energy; (c) to implement a programme of activities in preparation for the construction of a demonstration fusion reactor and related facilities including the International Fusion Materials Irradiation Facility (IFMIF). Legal basis Council Decision of 25 September 2006 concerning the conclusion, by the Commission, of the Agreement on the Establishment of the ITER International Fusion Energy Organization for the Joint Implementation of the ITER Project, of the Arrangement on Provisional Application of the Agreement on the Establishment of the ITER International Fusion Energy Organization for the Joint Implementation on the ITER Project and of the Agreement on the Privileges and Immunities of the ITER International Fusion Energy Organization for the Joint Implementation of the ITER Project. Commission Decision 2006/943/Euratom of 17 November 2006 on Provisional Application of the Agreement on the Establishment of the ITER International Fusion Energy Organization for the Joint Implementation of the ITER Project and of the Agreement on Privileges and Immunities of the ITER International Fusion Energy Organization for the Joint Implementation of the ITER Project (OJ L 358, 16.12.2006, p. 60). Council Decision 2006/970/Euratom of 18 December 2006 concerning the Seventh Framework Programme of the European Atomic Energy Community (Euratom) for nuclear research and training activities (2007 to 2011) (OJ L 400, 30.12.2006, p. 60). Council Regulation (Euratom) No 1908/2006 of 19 December 2006 laying down the rules for the participation of undertakings, research centres and universities in action under the seventh framework programme of the European Atomic Energy Community and for the dissemination of research results (2007 to 2011) (OJ L 400, 30.12.2006, p. 1). Council Decision 2006/976/Euratom of 19 December 2006 concerning the specific programme implementing the Seventh Framework Programme of the European Atomic Energy Community (Euratom) for nuclear research and training activities (2007 to 2011) (OJ L 400, 30.12.2006, p. 404). Council Decision 2007/198/Euratom of 27 March 2007 establishing the European Joint Undertaking for ITER and the Development of Fusion Energy and conferring advantages upon it (OJ L 90, 30.3.2007, p. 58). Council Decision 2012/93/Euratom of 19 December 2011 concerning the Framework Programme of the European Atomic Energy Community for nuclear research and training activities (2012-2013) (OJ L 47, 18.2.2012, p. 25). Council Regulation (Euratom) No 139/2012 of 19 December 2011 laying down the rules for the participation of undertakings, research centres and universities in indirect actions under the Framework Programme of the European Atomic Energy Community and for the dissemination of research results (2012-2013) (OJ L 47, 18.2.2012, p. 1). Council Decision 2012/94/Euratom of 19 December 2011 concerning the specific programme, to be carried out by means of indirect actions, implementing the Framework Programme of the European Atomic Energy Community for nuclear research and training activities (2012-2013) (OJ L 47, 18.2.2012, p. 33). CHAPTER 08 21  EURATOM  NUCLEAR FISSION AND RADIATION PROTECTION Budget 2012 Amending budget No. 1/2012 New amount Commitments Payments Commitments Payments Commitments Payments 54 105 000 49 898 809 54 105 000 49 898 809 Remarks The objective of this action is to establish a sound scientific and technical basis in order to accelerate practical developments for the safer management of long-lived radioactive waste, to promote safer, more resource-efficient and competitive exploitation of nuclear energy and to ensure a robust and socially acceptable system of protection of man and the environment against the effects of ionising radiation. Legal basis Council Decision 2006/970/Euratom of 18 December 2006 concerning the Seventh Framework Programme of the European Atomic Energy Community (Euratom) for nuclear research and training activities (2007 to 2011) (OJ L 400, 30.12.2006, p. 60). Council Regulation (Euratom) No 1908/2006 of 19 December 2006 laying down the rules for the participation of undertakings, research centres and universities in action under the seventh framework programme of the European Atomic Energy Community and for the dissemination of research results (2007 to 2011) (OJ L 400, 30.12.2006, p. 1). Council Decision 2006/976/Euratom of 19 December 2006 concerning the specific programme implementing the Seventh Framework Programme of the European Atomic Energy Community (Euratom) for nuclear research and training activities (2007 to 2011) (OJ L 400, 30.12.2006, p. 404). Council Decision 2012/93/Euratom of 19 December 2011 concerning the Framework Programme of the European Atomic Energy Community for nuclear research and training activities (2012-2013) (OJ L 47, 18.2.2012, p. 25). Council Regulation (Euratom) No 139/2012 of 19 December 2011 laying down the rules for the participation of undertakings, research centres and universities in indirect actions under the Framework Programme of the European Atomic Energy Community and for the dissemination of research results (2012-2013) (OJ L 47, 18.2.2012, p. 1). Council Decision 2012/94/Euratom of 19 December 2011 concerning the specific programme, to be carried out by means of indirect actions, implementing the Framework Programme of the European Atomic Energy Community for nuclear research and training activities (2012-2013) (OJ L 47, 18.2.2012, p. 33). TITLE 10 DIRECT RESEARCH Title Chapter Heading FF Budget 2012 Amending budget No. 1/2012 New amount Commitments Payments Commitments Payments Commitments Payments 10 01 ADMINISTRATIVE EXPENDITURE OF THE DIRECT RESEARCH POLICY AREA 1 340 064 100 340 064 100 340 064 100 340 064 100 10 02 DIRECTLY FINANCED RESEARCH OPERATIONAL APPROPRIATIONS  SEVENTH FRAMEWORK PROGRAMME (2007 TO 2013)  EU 1 31 531 064 29 032 034 31 531 064 29 032 034 10 03 DIRECTLY FINANCED RESEARCH OPERATIONAL APPROPRIATIONS  SEVENTH FRAMEWORK PROGRAMME (2007 TO 2011 AND 2012 TO 2013)  EURATOM 1 9 894 900 9 072 511 9 894 900 9 072 511 10 04 COMPLETION OF PREVIOUS FRAMEWORK PROGRAMMES AND OTHER ACTIVITIES 1 p.m. 56 250 p.m. 56 250 10 05 HISTORICAL LIABILITIES RESULTING FROM NUCLEAR ACTIVITIES CARRIED OUT BY THE JOINT RESEARCH CENTRE PURSUANT TO THE EURATOM TREATY 1 29 403 800 25 856 656 29 403 800 25 856 656 Title 10  Total 410 893 864 404 081 551 410 893 864 404 081 551 Remarks These remarks apply to all the budget headings in the Direct research policy area (with the exception of Chapter 10 05). The appropriations cover not only expenditure on operations and staff covered by the Staff Regulations, but also other expenditure on staff, contracting, infrastructure, information and publications and any other administrative expenditure arising from research and technological development operations, including exploratory research. In accordance with Article 18 of the Financial Regulation, any revenue entered in Items 6 2 2 4 and 6 2 2 5 of the statement of revenue may give rise to the provision of additional appropriations. Miscellaneous revenue may give rise to the provision of additional appropriations to be used in Chapters 10 02, 10 03 or 10 04 or Article 10 01 05, depending on their purpose. Any revenue from the contributions from candidate countries and, if applicable, the western Balkan potential candidate countries for participating in Union programmes entered in Item 6 0 3 1 of the statement of revenue may give rise to the provision of additional appropriations in accordance with Article 18(1)(d) of the Financial Regulation. The possibility of third countries or organisations from third countries taking part in European cooperation in the field of scientific and technical research is envisaged for some of these projects. Any financial contribution will be entered in Item 6 0 1 3 of the statement of revenue and may give rise to the provision of additional appropriations in accordance with Article 18 of the Financial Regulation. The additional appropriations will be provided under Articles 10 02 02 and 10 03 02. The appropriations in this title cover the cost of the staff working in the financial and administrative departments of the Joint Research Centre and of the support which they need (approximately 15 % of the cost). CHAPTER 10 03  DIRECTLY FINANCED RESEARCH OPERATIONAL APPROPRIATIONS  SEVENTH FRAMEWORK PROGRAMME (2007 TO 2011 AND 2012 TO 2013)  EURATOM Title Chapter Article Item Heading FF Budget 2012 Amending budget No. 1/2012 New amount Commitments Payments Commitments Payments Commitments Payments 10 03 DIRECTLY FINANCED RESEARCH OPERATIONAL APPROPRIATIONS  SEVENTH FRAMEWORK PROGRAMME (2007 TO 2011 AND 2012 TO 2013)  EURATOM 10 03 01 Nuclear activities of the Joint Research Centre (JRC) 1.1 9 894 900 9 072 511 9 894 900 9 072 511 10 03 02 Appropriations accruing from contributions from (non-European Economic Area) third parties to research and technological development 1.1 p.m. p.m. p.m. p.m. Chapter 10 03  Total 9 894 900 9 072 511 9 894 900 9 072 511 10 03 01Nuclear activities of the Joint Research Centre (JRC) Budget 2012 Amending budget No. 1/2012 New amount Commitments Payments Commitments Payments Commitments Payments 9 894 900 9 072 511 9 894 900 9 072 511 Remarks This appropriation is intended to cover the scientific and technical support and research activities carried out by the Joint Research Centre in accordance with the nuclear specific programme for the following themes:  nuclear waste management, environmental impact and basic knowledge,  nuclear safety,  nuclear security. It covers the activities necessary for implementing safeguards pursuant to Chapter 7 of Title II of the Euratom Treaty and the obligations arising from the Non-Proliferation Treaty and implementation of the Commission's programme to support the International Atomic Energy Agency (IAEA). It covers specific expenditure relating to the research and support activities in question (purchases of all types and contracts). This includes expenditure on scientific infrastructure directly incurred for the projects concerned. It is also intended to cover expenditure of any type concerning research activities relating to activities under this article entrusted to the Joint Research Centre within the framework of its participation on a competitive basis in indirect actions. In accordance with Article 18 and Article 161(2) of the Financial Regulation, any revenue entered in Items 6 2 2 3 and 6 2 2 6 of the statement of revenue may give rise to the provision of additional appropriations. Legal basis Council Decision 2006/970/Euratom of 18 December 2006 concerning the Seventh Framework Programme of the European Atomic Energy Community (Euratom) for nuclear research and training activities (2007 to 2011) (OJ L 400, 30.12.2006, p. 60). Council Decision 2006/977/Euratom of 19 December 2006 concerning the specific programme to be carried out by means of direct actions by the Joint Research Centre implementing the Seventh Framework Programme of the European Atomic Energy Community (Euratom) for nuclear research and training activities (2007 to 2011) (OJ L 400, 30.12.2006, p. 434). Council Regulation (Euratom) No 1908/2006 of 19 December 2006 laying down the rules for the participation of undertakings, research centres and universities in action under the seventh framework programme of the European Atomic Energy Community and for the dissemination of research results (2007 to 2011) (OJ L 400, 30.12.2006, p. 1). Council Decision 2012/93/Euratom of 19 December 2011 concerning the Framework Programme of the European Atomic Energy Community for nuclear research and training activities (2012-2013) (OJ L 47, 18.2.2012, p. 25). Council Regulation (Euratom) No 139/2012 of 19 December 2011 laying down the rules for the participation of undertakings, research centres and universities in indirect actions under the Framework Programme of the European Atomic Energy Community and for the dissemination of research results (2012-2013) (OJ L 47, 18.2.2012, p. 1). Council Decision 2012/95/Euratom of 19 December 2011 concerning the specific programme, to be carried out by means of direct actions by the Joint Research Centre, implementing the Framework Programme of the European Atomic Energy Community for nuclear research and training activities (2012-2013) (OJ L 47, 18.2.2012, p. 40).